DETAILED ACTION
	The instant application having Application No. 16/292,855 filed on 03/05/2019 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  
Claim 2 recites the limitation “..the third GUID...” in line 3, which should be “..the second  GUID.” Appropriate correction is required.
	
	Claim 17 recites “..the fist request..” in line 12, which should be “..the first request..”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.  The following is an analysis under 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis: Yes, claim 1 is a method claim.
Step 2A-Prong One: Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A-Prong One Analysis: Yes, claim 1 recites the abstract idea of a mental process. The limitations “receiving, from a protocol publisher, a first request to install a first protocol at the protocol database, the first request including a first global unique identifier (GUID) and a first protocol pointer; storing the first GUID and the first protocol pointer at an entry at the protocol database; receiving, from the protocol publisher, a first root key; storing the first root key at the entry at the protocol database; receiving, from a first protocol consumer, a second request including the first GUID” are considered to be abstract idea of a mental process. Claim 1 also recites “providing a first random number to the first protocol consumer in response to the second request;. generating a second GUID based on the first random number and the first root key” are considered to be abstract idea of a mathematical concept.  Therefore, the claim 1 recites two abstract ideas.
Step 2A-Prong Two: Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
Step 2A-Prong Two Analysis: No. Claim 1 basically just stores the received GUIDs at the entry of the protocol database. The abstract ideas are merely recited and no application of the abstract ideas is recited in the claim. Therefore, claim 1 does not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
Step 2B Analysis: No, as analyzed in the step 2A-Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. The steps of generating, receiving, storing and providing are not recited in any limiting way. As such, these steps are considered to be performed by a generic computing component. Generic computing components recited at a high level of generality are not sufficient to amount to significantly more (see MPEP 2016.05 I A, 2106.05(d) II, and 2106.05(f).) Therefore, claim 1 does not recite additional elements that amount to significantly more than the judicial exception and the claim is ineligible.
	Dependent claims 2-9 are rejected under 35 U.S.C. 101 for failing to further define its independent claim 1 as statutory.
	Claims 10, 17 and all their dependent claims 11-16 and 18-20 are rejected for the same rationale as claim 1 and its dependent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.